ORDER
PER CURIAM.
Movant was convicted, following an Alford plea, of forcible rape and sentenced to fifteen years’ imprisonment. He appeals the denial of his Rule 24.035 motion without an evidentiary hearing. We affirm. The findings and conclusions of the motion court are not clearly erroneous, and an extended opinion would have no prece-dential value. The parties have been furnished with a memorandum for their information only setting forth the reasons for our order affirming the judgment pursuant to Rule 84.16(b).